Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to communications: Application filed on 03/27/2018. Claims 1, 8 and 15 are independent claims.
Claims 1-2, 4-9, 11-16 and 18-20 are allowed. 
Allowable Subject Matter
Claims 1-2, 4-9, 11-16 and 18-20 are allowed.
The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention.
The cited references include Brewster, Dirac, Gao and Carlsson.
Brewster discloses a first data set comprising a first plurality of columns and contents of a second data set comprising a second plurality of columns. Data sets are shown to include tables of data records {also referred to as cells or entries) organized in rows and columns. The data sets may be implemented to include tables storing the data in a data format of rows and columns, as well as in other data formats {e.g., list format, compressed data stream format, etc.) that can be interpreted/translated into a logical organization of tables. A data set can be stored in a memory. The term structured data refers to data that resides in a fixed field within a file or record. Structured data is typically stored in a relational database (RDBMS). One or more nonmatching columns, the first one or more non-matching columns and the second one or more non-matching columns being selected among the plurality of non-matching columns; and appending the first data set and the second data set according to at least the identified plurality of matching columns and the user specification, (see Brewster: Para. 0018-0045, 0055-0056 and FIG. 4).
Dirac discloses models representing data relationships and patterns, such as functions, algorithms, systems, and the like, may accept input (sometimes referred to as an input vector), and produce output {sometimes referred to as an output vector) that corresponds to the input in some way. Sets of encoded training data input vectors (e.g., "mini batches") may be arranged as encoded input matrices. Each row of an input matrix may correspond to an individual encoded training data input vector, and each column of the input matrix may correspond to an individual node of the input layer. Deep neural networks have multiple layers of nodes. Encoder is a type of artificial neural network used to learn efficient codings of unlabeled data (unsupervised learning). a machine learning model with encoding. The input to a machine learning model may be encoded using a probabilistic data structure with a plurality of mapping functions into a lower dimensional space. Encoding the input to the machine learning model results in a compact machine learning model with a reduced model size. The compact machine learning model can output an encoded representation of a higher-dimensional space. Use of such a machine learning model can include decoding the output of the machine learning model into the higher dimensional space of the non-encoded input. Each row of the input matrix may correspond to an individual encoded training data input vector, and each column of the input matrix may correspond to an individual node of the first layer, (see Dirac: Col. 4 lines 1-67, Col. 5 lines 1-67, Col. 6 lines 1-67, Col. 9 lines 1-67, Col. 10 lines 1-67, Col. 12 lines 1-67, Col. 15 lines 1-67 and FIG. 1-3). 
Gao discloses auto-encoders may leverage deep learning to project linguistic items into a semantic space. One approach trains these autoencoders in an unsupervised manner. Each of the layers connects to all of the neurons in next layer. Each of the neurons in the first hidden layer connects to all the neurons in the second hidden layer. This second hidden layer tries to assemble some data from the first hidden layer. The key thing to keep in mind, is that the activation and levels in the hidden layer help classify the data for the output layer. The more layers have, the more patterns the network can see as it tries to classify the data. The two layers neural network that accepts a text corpus as input and it returns a set vector. The two layers neural network that accepts a text corpus as input and it returns a set vector. A one-hot vector representation by allowing for representation of out-of-vocabulary words by n-gram vectors. A loss function is used to optimize the parameter values in a neural network model. Loss functions map a set of parameter values for the network onto a scalar value that indicates how well those parameters accomplish the task the network is intended to do. Neural network put weight on the connection between different neural and different layers. These weights can either positive or negative. Multi-layer neural that will convert a list of data into a list of numerical vectors, (see Gao: Para. 0018, 0037, 0050, 0077-0089).
Carlsson discloses a plurality of nodes and a plurality of edges, each of the nodes comprising members representative of at least one subset of training data points, each of the edges connecting nodes that share at least one data point, grouping the data points into a plurality of groups, each data point being a member of at least one group, creating a first transformation data set, the first transformation data set including the training data set as well as a plurality of feature subsets associated with at least one group, values of a particular data point for a particular feature subset for a particular group being based on values of the particular data point if the particular data point is a member of the particular group, and applying a machine learning model to the first transformation data set to generate a prediction model. Data point in the training data set if the particular data point is a member of the particular group, and apply a machine learning model to the first transformation data set to generate a prediction model. The training data set including an initial number of columns, each column including values associated with a feature of a plurality of features, group the data points of the training data set into a plurality of groups, each group of the plurality of groups including a different subset of data points of the training data set, (see Carlsson: Para. 0106, 0303, 00420-0462 and 0473-0481). 
The prior art does not disclose or fairly suggest: “pre-processing data values of each column of each of the first data set and the second data set, such that data values within individual columns are of a same length in terms of number of characters; for each of the first data set and the second data set, inputting each column into an encoder specific to a column type of a respective column, the encoder providing encoded data for the first data set, and the second data set, respectively; providing a first multi-dimensional vector based on encoded data of the first data set by mapping a first output of first fully connected layers to a latent space independently of a second output of second fully connected layers; providing a second multi-dimensional vector based on encoded data of the second data set by mapping the second output of the second fully connected layers to the latent space independently of the first output of the first fully connected layers.” For this reason, claim 1 is allowed. Claim(s) 2 and 4-7 depend on an allowed independent claim 1.
The prior art does not disclose or fairly suggest: “pre-processing data values of each column of each of the first data set and the second data set, such that data values within individual columns are of a same length in terms of number of characters; for each of the first data set and the second data set, inputting each column into an encoder specific to a column type of a respective column, the encoder providing encoded data for the first data set, and the second data set, respectively; providing a first multi-dimensional vector based on encoded data of the first data set by mapping a first output of first fully connected layers to a latent space independently of a second output of second fully connected layers; providing a second multi-dimensional vector based on encoded data of the second data set by mapping the second output of the second fully connected layers to the latent space independently of the first output of the first fully connected layers.” For this reason, claim 8 is allowed. Claim(s) 9 and 11-14 depend on an allowed independent claim 8. 
The prior art does not disclose or fairly suggest: “pre-processing data values of each column of each of the first data set and the second data set, such that data values within individual columns are of a same length in terms of number of characters; for each of the first data set and the second data set, inputting each column into an encoder specific to a column type of a respective column, the encoder providing encoded data for the first data set, and the second data set, respectively; providing a first multi-dimensional vector based on encoded data of the first data set by mapping a first output of first fully connected layers to a latent space independently of a second output of second fully connected layers; providing a second multi-dimensional vector based on encoded data of the second data set by mapping the second output of the second fully connected layers to the latent space independently of the first output of the first fully connected layers.” For this reason, claim 15 is allowed. Claim(s) 16 and 18-20 depend on an allowed independent claim 15. 
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164         

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164